CASANUEVA, Judge.
In this Anders1 appeal we agree with the appellant’s counsel that there are no meritorious issues requiring reversal. Appellant has requested, however, that we remand the case for clarification of the *1176Order-of Community Control Followed by Probation so that it conforms more precisely to the trial court’s oral pronouncement of a special condition concerning drug treatment. The State has no objection to a remand for that purpose. Therefore, we remand for the trial court to modify the Order of Community Control Followed by Probation as follows: “All original terms remain in effect, except that drug treatment recommendations are limited to outpatient treatment. The defendant is to comply with all outpatient treatment as recommended.”
Affirmed, but remanded for clarification of Order of Community Control Followed by Probation.
GREEN, A.C.J., and DANAHY, PAUL W., (Senior) Judge, Concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).